Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-38 are rejected under 35 U.S.C. 102a2 as being anticipated by Noh et al. US 2017/0188376 A1.
Claims 21 and 30:
Noh discloses a wireless communication terminal (See fig. 2, terminal), the terminal comprising:
a processor (See fig. 2, processor); and a communication unit (See fig. 2, Antenna Unit), wherein the processor is configured to: receive a trigger frame indicating an uplink multi-user transmission (See para 159, receiving trigger frame and sending ULPPDU in response to that), and transmit a trigger-based PHY protocol data unit (PPDU) including a plurality of spatial reuse fields and a bandwidth field (See paras 264-269, “For a trigger-based PPDU that is an UL PPDU, the four 4-bit SR fields of an HE SIG-A field of the UL PPDU are given values as follows according to the operating bandwidth of the UL PPDU…”), wherein the bandwidth field indicates a bandwidth related to transmission and reception of the trigger-based PPDU (See paras 264-269, “For a trigger-based PPDU that is an UL PPDU, the four 4-bit SR fields of an HE SIG-A field of the UL PPDU are given values as follows according to the operating bandwidth of the UL PPDU…”), and wherein applied frequency bands to which the plurality of spatial reuse fields are used, and spatial reuse parameters of the plurality of spatial reuse fields vary according to a configuration and size of the bandwidth indicated by the bandwidth field (See paras 264-269, “For a 20 MHz operating bandwidth, one SR field corresponds to the entire 20 MHz (the other 3 fields indicate identical values). [0266] For a 40 MHz operating bandwidth, two SR fields respectively correspond to the two 20 MHz bandwidths of the operating bandwidth, and the other 2 fields have identical values.”). 

Claims 22 and 31:
Noh discloses a frequency band to which each of the plurality of spatial reuse fields is applied is 20 MHz when the bandwidth indicates 20 MHz, 40 MHz or 80 MHz (See paras 265-267, “For a 20 MHz operating bandwidth, one SR field corresponds to the entire 20 MHz (the other 3 fields indicate identical values). [0266] For a 40 MHz operating bandwidth, two SR fields respectively correspond to the two 20 MHz bandwidths of the operating bandwidth, and the other 2 fields have identical values. [0267] For an 80 MHz operating bandwidth, the four SR fields respectively correspond to the four 20 MHz bandwidths of the operating bandwidth.”), and wherein the frequency band to which each of the plurality of spatial reuse fields is applied is 40 MHz when the bandwidth indicates 160 MHz or 80+80 MHz (See para 268, “For a 160 MHz operating bandwidth, the four SR fields respectively correspond to the four 40 MHz bandwidths of the operating bandwidth. [0269] For an 80+80 MHz operating bandwidth, the four SR fields respectively correspond to the four 40 MHz bandwidths of the operating bandwidth”). 

Claims 23 and 32:
Noh discloses a spatial reuse parameter for a first 80 MHz of the bandwidth is set to the same value as a spatial reuse parameter for a second 80 MHz of the bandwidth when the bandwidth indicates 80+80 MHz (See fig. 42, step S4206 “Bandwidth=80+80 MHz” and S4222 “SR field 1= Min_SRP1” and SR field 3= Min_SRP1”. Same value of Min_SRP1).

Claims 24 and 33:
Noh discloses each of the plurality of spatial reuse fields includes a spatial reuse parameter for spatial reuse operation of an overlapping basic service set (OBSS) terminal (See para 178, “an indication of spatial reuse information in a physical layer header is a Color field of a frame… if the Color field information is different from the Color of the station, the station compares the received signal strength with a first threshold (e.g., an Overlapped BSS Packet Detection (OBSS_PD) threshold)…”). 

Claims 25 and 34:
Noh discloses that the plurality of spatial reuse fields comprise a first spatial reuse field, a second spatial reuse field, a third spatial reuse field, and a fourth spatial reuse field, wherein the first spatial reuse field and the second spatial reuse field indicate the spatial reuse parameter for the first 80 MHz, wherein the third spatial reuse field and the fourth spatial reuse field indicate the spatial reuse parameter for the second 80 MHz (See para 269, “For an 80+80 MHz operating bandwidth, the four SR fields respectively correspond to the four 40 MHz bandwidths of the operating bandwidth”. Also see fig. 42 steps 4210-4216), and wherein the first spatial reuse field and the third spatial reuse field are set to the same value with each other (See fig. 42, step S4206 “Bandwidth=80+80 MHz” and S4222 “SR field 1= Min_SRP1” and SR field 3= Min_SRP1”), and the second spatial reuse field and the fourth spatial reuse field are set to the same value with each other  (See fig. 42, step S4206 “Bandwidth=80+80 MHz” and S4222 “SR field 2= Min_SRP2” and SR field 4= Min_SRP2”).

Claims 26 and 35:
Noh discloses that the spatial reuse operation is performed based on a received signal strength of a PPDU containing the trigger frame measured by the OBSS terminal and the spatial reuse parameter obtained by the OBSS terminal  (See para 178, “an indication of spatial reuse information in a physical layer header is a Color field of a frame… if the Color field information is different from the Color of the station, the station compares the received signal strength with a first threshold (e.g., an Overlapped BSS Packet Detection (OBSS_PD) threshold) and assesses the wireless medium as BUSY only if the received signal strength is above the first threshold”. Also see para 259, “The value of the SRP corresponds to a transmit power TX_PWR.STA2 of second station STA2 that transmitted the Trigger frame 1906 plus an Acceptable Receiver Interference level” and para 261, “The transmission power TX-Power.STA3 used by the third station STA3 must be less than SRP − RSSI.trigger frame@STA3...”). 

Claims 27 and 36:
Noh discloses that the spatial reuse operation comprises an operation of adjusting a transmission power of the OBSS terminal based on the spatial reuse parameter (See para 259, “The value of the SRP corresponds to a transmit power TX_PWR.STA2 of second station STA2 that transmitted the Trigger frame 1906 plus an Acceptable Receiver Interference level” and para 261, “The transmission power TX-Power.STA3 used by the third station STA3 must be less than SRP − RSSI.trigger frame@STA3”), and wherein the transmission power of the OBSS terminal is set to be lower than a value obtained by subtracting the received signal strength from a value of the spatial reuse parameter (See para 259, “The value of the SRP corresponds to a transmit power TX_PWR.STA2 of second station STA2 that transmitted the Trigger frame 1906 plus an Acceptable Receiver Interference level” and para 261, “The transmission power TX-Power.STA3 used by the third station STA3 must be less than SRP − RSSI.trigger frame@STA3...”). 

Claims 28 and 37:
Noh discloses that the spatial reuse operation comprises allowing a transmission of the OBSS terminal only when an intended transmission power of the OBSS terminal is lower than a value obtained by subtracting the received signal strength from a value of the spatial reuse parameter (See para 259, “The value of the SRP corresponds to a transmit power TX_PWR.STA2 of second station STA2 that transmitted the Trigger frame 1906 plus an Acceptable Receiver Interference level” and para 261, “The transmission power TX-Power.STA3 used by the third station STA3 must be less than SRP − RSSI.trigger frame@STA3...”). 

Claims 29 and 38:
Noh discloses that the spatial reuse parameter is set based on a transmission power of a PPDU containing the trigger frame and an acceptable interference level of a base wireless communication terminal that transmitted the PPDU containing the trigger frame (See para 259, “The value of the SRP corresponds to a transmit power TX_PWR.STA2 of second station STA2 that transmitted the Trigger frame 1906 plus an Acceptable Receiver Interference level ARI.STA2 of the second station STA2”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. US 2020/0154476 A1 discloses that the trigger frame may include SR indication information for indicating the SR of an overlapping BSS (OBSS) STA. Moon et al. US 10,182,361 B1 discloses a BSS Color field indicating an identifier of the BSS which the frame belongs to, a Spatial Reuse field indicating CCA level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472